                    IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


UNITED STATES OF AMERICA,                       : Civil No. 1:20CV722
               Plaintiff,                       :
                                                :
              v.                                :
                                                :
$41,538.00 in U.S. CURRENCY,                    :
                    Defendant.                  :

                     VERIFIED COMPLAINT OF FORFEITURE

       NOW COMES the plaintiff, United States of America, by and through Matthew

G.T. Martin, United States Attorney for the Middle District of North Carolina, and

respectfully states as follows:

       1.     This is a civil action in rem brought to enforce the provisions of 21 U.S.C. §

881(a)(6) for the forfeiture of the defendant property, which was furnished or intended to

be furnished in exchange for a controlled substance, in violation of the Controlled

Substances Act, 21 U.S.C. §§ 801 et seq., or represents proceeds traceable to such an

exchange.

       2.     This action is also brought to enforce the provisions of 18 U.S.C. §

981(a)(1)(C) for the forfeiture of the aforesaid defendant property which constitutes or is

derived from proceeds traceable to an offense constituting specified unlawful activity as

defined in 18 U.S.C. § 1956(c)(7), or a conspiracy to commit such offense, including, but

not limited to, the exchange of a controlled substance in violation of state and federal law.




            Case 1:20-cv-00722 Document 1 Filed 08/10/20 Page 1 of 4
       3.     This action is also brought to enforce the provisions of 18 U.S.C. § 1955(d)

for the forfeiture of the aforesaid defendant property which constitutes property used in

violation of the provisions of Chapter 95 of the United States Code.

       4.     The defendant property is $41,538.00 in U.S. Currency, which was seized on

February 10, 2020, from Khaleel Ajigola OYENEYIN, in Greensboro, North Carolina, and

is currently in the custody of the United States Marshals Service.

       5.     Plaintiff brings this action in rem in its own right to forfeit and condemn the

defendant property.    This Court has jurisdiction over an action commenced by the United

States under 28 U.S.C. § 1345, and over an action for forfeiture under 28 U.S.C. § 1355(a).

       6.     Venue is proper in this district pursuant to 28 U.S.C. §§ 1355(b)(1) and 1395,

because the defendant property was seized while located in the jurisdiction of this Court,

or one or more of the acts giving rise to forfeiture occurred in this district.

       7.     Upon the filing of this complaint, the plaintiff requests that the Court issue

an arrest warrant in rem pursuant to Supplemental Rule G(3)(b), which the plaintiff will

execute upon the property pursuant to 28 U.S.C. § 1355(d) and Supplemental Rule G(3)(c).

       8.     The facts and circumstances supporting the seizure and forfeiture of the

defendant property are contained in Exhibit A, attached hereto and wholly incorporated

herein by reference.




                                              -2-




             Case 1:20-cv-00722 Document 1 Filed 08/10/20 Page 2 of 4
       WHEREFORE, the United States of America prays that process of a Warrant for

Arrest and Notice In Rem be issued for the arrest of the defendant property; that due notice

be given to all parties to appear and show cause why the forfeiture should not be decreed;

that judgment be entered declaring the defendant property be forfeited to the United States

of America for disposition according to law; and that the United States of America be

granted such other relief as this Court may deem just and proper, together with the costs

and disbursements of this action.

       This the 10th day of August, 2020.

                                              Respectfully submitted,

                                              MATTHEW G.T. MARTIN
                                              United States Attorney


                                              /s/ Lynne P. Klauer
                                              Lynne P. Klauer
                                              Assistant United States Attorney
                                              NCSB #13815
                                              101 S. Edgeworth Street, 4th Floor
                                              Greensboro, NC 27401
                                              Phone: (336) 333-5351
                                              Email: lynne.klauer@usdoj.gov




                                            -3-




            Case 1:20-cv-00722 Document 1 Filed 08/10/20 Page 3 of 4
                                 VERIFICATION

      Pursuant to 28 U.S.C. $ 1746.   I veri$ under penalty of perjury under the laws

of the United States of America. that the contents of the fbregoing Cornplaint    are


true and correct to the best of my knowledge. intbrmation and beliell




                                                   Force Of'flcer
                                              Drug Enforcement Administration




          Case 1:20-cv-00722 Document 1 Filed 08/10/20 Page 4 of 4
                                           DECLARATION

       I, Kevin Cornell, Task Force Officer with the Drug Enforcement Administration

(DEA), Greensboro, North Carolina, hereby state, pursuant to 28 U.S.C. § 1746, under

penalty and pursuant to the laws of the United States, that the following is true and correct

to the best of my knowledge, information, and belief:

       1.     I am a federal law enforcement officer within the meaning of Section 2510(7)

of Title 18, United States Code, that is, an officer of the United States who is empowered

by law to conduct investigations and make arrests for offenses enumerated in Title 21,

United States Code.

       2.     I have been a Task Force Officer with DEA since May 2005, and am

currently assigned to the Greensboro Resident Office. I have been a sworn Deputy Sheriff

with the Guilford County Sheriff’s Office (GCSO) since July 1998. I have been a Detective

with the Special Operations Division - Vice/Narcotics Unit (Vice Unit) since April 2004,

and in May 2012 was promoted to the rank of Detective Sergeant supervising the Special

Operations Division - Specialized Enforcement/Criminal Interdiction Unit.

       3.     This declaration is submitted in support of a Verified Complaint of Forfeiture

for $41,538 in U.S. currency seized on February 10, 2020.

       4.     As set forth herein, there is probable cause to believe that the $41,538 in U.S.

currency is subject to seizure and forfeiture pursuant to Title 18, United States Code,

Section 981, and Title 21, United States Code, Section 881.




                                                                                   A



            Case 1:20-cv-00722 Document 1-1 Filed 08/10/20 Page 1 of 13
       5.      On February 10, 2020, at approximately 12:10pm, I conducted a traffic stop of a

2012 Honda Odyssey minivan, bearing NC registration plate TBS9400 on I85N at the Mt Hope

Church Rd Exit for a violation of NC Motor Vehicle Law. Upon approach, I encountered the driver

and sole occupant identified as Khaleel Ajigola OYENEYIN (a/k/a Khaleel Ajigola OYENYIN)

who was also the registered owner of the vehicle. Also, upon initial approach, I momentarily

detected the faint odor cocaine emanating from the vehicle, but the odor was not sustained or

detected further.

       6.      During my brief conversation with OYENEYIN, I observed several indicators of

criminality. Upon returning to my patrol vehicle, I conducted a routine check via CJLEADS and

found OYENEYIN was driving on a suspended license, had been convicted of a felony narcotics

violation (offense date 2004), and had been charged with other narcotics, firearms, and violent

crimes which had been dismissed or found not guilty. At this point, I requested an assist unit via

Communications and Detective T Gordy responded to the traffic stop location to assist.

       7.      I re-approached OYENEYIN’s vehicle, issued OYENEYIN a warning ticket and

ultimately asked OYENEYIN for consent to search his vehicle. OYENEYIN consented saying

“yeah, as long as I can watch y’all.” I attempted to clarify several times with OYENEYIN

regarding the scope of the search and OYENEYIN continued to provide ambiguous answers

regarding allowing officers to search versus simply looking inside the vehicle. During the

discussion with OYENEYIN, he stated he had “a couple thousand bucks” in a bag. OYENEYIN

stated he had a vending business and this money was proceeds from that business.

       8.      OYENEYIN was freely allowed to enter the rear side door of the vehicle and he

retrieved a banded stack of money from the front pocket of a computer type attaché bag. The

currency was a large stack of money that appeared to be four (4) banded, one-inch stacks of $1.00


                                                2



            Case 1:20-cv-00722 Document 1-1 Filed 08/10/20 Page 2 of 13
bills consistent with vending machine proceeds. OYENEYIN also voluntarily retrieved a folded

stack of numerous $1.00 and $100.00 bills with an estimated total of $2000-$3000 from his pant

pocket. I told OYENEYIN I was not interested in seizing the money he had shown officers since

it was all one (1) dollar bills that appeared to be legitimate proceeds from vending machines. I

asked OYENEYIN if he would allow officers to search the bag the money was retrieved from and

OYENEYIN said he “would rather not, because you are gonna think there is drugs in there.”

       9.      I asked OYENEYIN where the vending machine money came from and

OYENEYIN stated “Dirty South” which is a business location in Charlotte, NC.              I asked

OYENEYIN if he had any documentation for the money. OYENEYIN freely began searching

around inside the vehicle in an obvious feigned attempt to try to locate documentation for the

money. I observed OYENEYIN look in the front and back pockets of the computer type attaché

bag and suggested to OYENEYIN, “maybe it is in the center there” at which point OYENEYIN

unzipped the center section of the bag and I immediately observed a plastic bag containing a large

amount of U.S. currency. Upon making this observation, I informed Detective Gordy of the

observation and simultaneously told OYENEYIN, who was essentially sitting in the rear driver

side seat to drop the drink he was holding. OYENEYIN then lunged toward the center of the van

and was restrained and handcuffed by officers without incident.

       10.     I conducted a searched of the computer type attaché bag and removed one plastic,

money deposit bag containing two large banded bundles of U.S. currency with three banded stacks

of currency with two envelopes denoting “Dirty South 2/10 Mon - Store End $20,769.” The

amount $41,538 was written on the outside of the bag in black pen. Additionally, several empty,

unsealed plastic, money deposit bags identical to the plastic, money deposit bag the currency was

contained in were found in one of the pockets of the computer type attaché bag.



                                                3



             Case 1:20-cv-00722 Document 1-1 Filed 08/10/20 Page 3 of 13
       11.     I asked where the money came from and OYENEYIN stated it came from “Dirty

South Arcade” in Charlotte. OYENEYIN spoke in very vague terms when asked specific questions

about the currency. OYENEYIN’s first statements made officers believe he was the owner of

various vending machines with verbiage implying his business dealt with drinks and snacks

vending. When questioned further, OYENEYIN made his business sound like it was arcade-

related implying it was machines at a legitimate video game arcade. OYENEYIN was also

extremely hesitant or unwilling to provide the name of a specific person he received the money

from and kept telling officers to “just call the business.” After several attempts, I learned from

OYENEYIN the money was provided to him by “Jasmine” [later identified as Jasmine ACOSTA]

an employee of Dirty South Arcade. When asked what name ACOSTA would know him by,

OYENEYIN stated “Khaleel.”

       12.     I then conducted a telephone interview with Jasmine ACOSTA who advised she

was a cashier at Dirty South Arcade. I briefly explained the situation regarding the traffic stop and

asked ACOSTA if she met Khaleel [OYENEYIN] at the business and ACOSTA stated several

times, “she did not know anyone named Khaleel.” When asked if ACOSTA had given anyone

any money this morning, ACOSTA then asked me to “hold on one second” and placed me on hold.

During this hold, I asked OYENEYIN if the business would know him by any other name and he

stated “JB.”

       13.     ACOSTA returned to the call after a one minute and fifteen second hold, and stated,

“you must be referring to a vendor… I don’t know his legal name… I know him as ‘JB.’”

ACOSTA further stated “JB” [OYENEYIN] picked up a deposit from the business earlier in the

morning that was two deposits contained in two separate clear bags and the money was rubber

banded. [OFFICERS NOTE: the U.S. currency found in OYENEYIN’s vehicle was contained in



                                                 4



             Case 1:20-cv-00722 Document 1-1 Filed 08/10/20 Page 4 of 13
one plastic bag]. I asked ACOSTA if she knew the amount of the deposit and ACOSTA stated, “I

know it was a large amount, let me see if I have a picture of the deposit.” Ultimately, ACOSTA

was able to provide the same dollar amount that was written on the bag. It appeared to me that

during and after she placed our call on hold, ACOSTA was coached or getting information from a

third party.

        14.      When I questioned ACOSTA why she gave OYENEYIN the currency she stated,

“he is taking it to deposit, it is not for him to have, he is going to deposit it.” When asked where

OYENEYIN was supposed to deposit the currency, ACOSTA stated, “it is outside of my

knowledge of where it gets deposited” and further stated, “JB comes and collects money to deposit

for us” and stated, she “was not involved in the deposit portion.” ACOSTA made the analogy “it

is like when a Brinks truck goes to McDonald’s to pick up money,” to which I stated the situation

was nothing like a Brinks truck picking up money at McDonalds. [OFFICERS NOTE: If

OYENEYIN is the owner or even a vendor of machines at Dirty South Arcade, any money

provided to him would be considered profit(s) and there would be no reason for him to make a

‘deposit’ on behalf of Dirty South Arcade].

        15.      I then began to ask ACOSTA specific questions regarding where the money came

from and ACOSTA stated, the business is “like an arcade, like a game room” again implying it is

a legitimate video game arcade. I asked specifically if the money came from Fish Tables and

ACOSTA stated “yes.” [OFFICERS NOTE: Fish Tables are commonly located in sweepstakes

type businesses and in my experience, most all Fish Table type games are considered illegal

gaming machines in North Carolina].       ACOSTA stated, all she knows is “he [OYENEYIN]

collects money to deposit it, he comes and collects money, he is vendor per the owner.” I asked

ACOSTA if OYENEYIN had machines at the business and she responded, “per my knowledge,



                                                 5



               Case 1:20-cv-00722 Document 1-1 Filed 08/10/20 Page 5 of 13
he works for the vendor. I don’t know anything outside of that.” ACOSTA stated the questions I

was asking could be better answered by the owner of Dirty South Arcade, named Hisham

BEDWAN. I then attempted to obtain specific information related to ACOSTA and she began to

question why that was necessary. I told ACOSTA we needed the information because she was

involved, at which point ACOSTA became very defensive. ACOSTA provided her last name and

when asked, she declined to provide her NC Driver’s License number or date of birth and then

stated, “the owner is calling me on the other line” and again placed me on hold.

         16.     After a six-minute hold, ACOSTA returned to the line and stated she just spoke

with the owner [BEDWAN] and asked me for my information so BEDWAN could call and speak

with me. I again asked ACOSTA for her information. I even offered to read the NC Driver’s

License numbers of several subjects named Jasmine Acosta we had located in the NCDMV system

so I could confirm who she was. ACOSTA then stated, “oh hell no, this is a scam” and hung up

on me.

         17.     I then attempted to call BEDWAN at the phone number ACOSTA had earlier

provided and upon dialing the number, I got a recorded message indicating, “the mailbox was full”

for that number.

         18.     I then returned to OYENEYIN and asked him some clarifying questions.

OYENEYIN confirmed ACOSTA gave the currency to him “in one bag” and further stated he

counted and banded the currency with Jasmine [ACOSTA] and put the currency in the bag at the

business earlier that morning. OYENEYIN specifically stated he was bringing the money to Lucky

Duck Entertainment in Henderson, NC and said he “is a vendor.” When asked on numerous

occasions who specifically OYENEYIN was bringing the money to, he would always say “the




                                                6



               Case 1:20-cv-00722 Document 1-1 Filed 08/10/20 Page 6 of 13
business” or “Lucky Duck Entertainment” and never would provide the name of an actual person

he deals with or owner of Lucky Duck Entertainment.

       19.     As I was speaking with OYENEYIN, I received an incoming call from the number

I recognized as the phone number provided for Dirty South Arcade. I answered the phone and

spoke with a subject identifying himself as Hisham BEDWAN. BEDWAN stated he was the

owner of Dirty South Arcade. I asked BEDWAN how he knew OYENEYIN. BEDWAN stated

“he [OYENEYIN] works for a vending company… Lucky Duck I believe is the name of it.” I

asked BEDWAN to clarify why he said, “he believed” the name of the business was Lucky Duck

since he is the owner shouldn’t he know who he is dealing with, and BEDWAN stated he didn’t

know the exact legal name or the corporate name of the business. BEDWAN stated, “they pick up

the currency from us, they vend to us and they pick up their currency.” I asked why they don’t

deposit the money in a bank and write the vendor a check, which is standard business practice, and

specifically asked why he dealt in bulk cash. BEDWAN stated “they do that Sir, I don’t know,

that is the way they conduct their business, I can’t answer that question.” I confronted BEDWAN

and asked, “who are they” he was speaking about, since BEDWAN is the owner of the business.

I wanted to specifically know why BEDWAN, as the owner conducted his business in this manner.

BEDWAN stated “that is how they do business, sometimes they do cash, sometimes they do check

depending on who it is and the company.”

       20.     I asked BEDWAN how many machines OYENEYIN had at the location and

BEDWAN initially stated four (4) but later stated five (5). BEDWAN was making it sound like

his business had too many machines for him to know specifics although I know from my

experience that sweepstakes locations generally only have a minimal number of machines, so it

would be highly unlikely for a true business owner to not know exactly what and how many



                                                7



             Case 1:20-cv-00722 Document 1-1 Filed 08/10/20 Page 7 of 13
machines were in inventory. I specifically asked how many “fish table” machines the business

had and BEDWAN stated, “there is nine (9) tables total.”           I asked BEDWAN if he took a

percentage [of the profits], and BEDWAN stated, “I get a commission, I own the building” and

then stated since these are private business matters, he would rather talk face to face. At this point,

I made the determination BEDWAN was simply the owner of the building and not a true business

owner and Dirty South Arcade was more of a front for illegal gambling and/or money laundering

than a legitimate “amusement arcade” like all parties portray it as. I then asked BEDWAN if he

had ACOSTA’s date of birth and BEDWAN put me on hold. After a brief period of holding with

BEDWAN, I discontinued the phone call with BEDWAN.

       21.     I then returned to my patrol vehicle and retrieved my narcotics detection canine,

Maggie to conduct a sniff of the plastic, money deposit bag containing the $41,538.00 in U.S.

currency, which Det Gordy had moved to the front passenger side floorboard of the minivan at my

direction. I deployed canine Maggie on the interior of the minivan and a positive alert to the odor

of narcotics was observed on the plastic, money deposit bag containing the $41,538.00 in U.S.

currency.

       22.     In October of 2005, I was selected by the Guilford County Sheriff’s Office to be

the canine handler for Canine Cozmo and they were assigned to the GCSO Vice / Narcotics unit

primarily conducting criminal interdiction with the Greensboro DEA Task Force. Canine Cozmo

and I were a certified narcotics detection team through the North America Police Work Dog

Association for approximately 8.5 years until Canine Cozmo was taken out of service in January

of 2014 for health issues. Canine Cozmo and I were credited with locating over eight thousand

(8,000) pounds of illegal narcotics and over $4,000,000 in bulk United States currency while




                                                  8



             Case 1:20-cv-00722 Document 1-1 Filed 08/10/20 Page 8 of 13
conducting criminal interdiction investigations and assisting in various local, state and federal

narcotics investigations.

       23.     In February of 2014, the Guilford County Sheriff’s Office purchased Canine

Maggie from Shallow Creek Kennels in Sharpsville, PA as a replacement for Canine Cozmo. I

was selected to be the handler. Canine Maggie is a female Belgium Malinois, a breed specifically

selected for their keen senses and ability to be trained to detect the odor of controlled substances.

Canine Maggie underwent a two-week initial training period at the Guilford County Sheriff’s

Office canine facility conducted by senior canine handlers Master Corporal E. Stanley and

Corporal D. Thompson. We participated in a one-month training period under the indirect

supervision of Master Corporal E. Stanley and Corporal D. Thompson. During this training

period, Canine Maggie proved that she could reliably use her olfactory senses to locate narcotic

training aids of actual controlled substances which include Heroin, Cocaine (HCl and Base),

Marijuana / Hashish, and Methamphetamines. After successful completion of this training, Canine

Maggie was entered into service with the Guilford County Sheriff’s Office – Special Operations

Division as a narcotics detection canine.

       24.     Canine Maggie and I were originally certified as a Narcotics Detection Team by

the North American Police Working Dog Association in the detection of Marijuana, Cocaine,

Heroin, and Methamphetamines on March 28, 2014. Canine Maggie and I certify annually as a

Narcotics Detection Team with the North American Police Working Dog Association, the most

recent certification being on September 17, 2019. This certification is valid for one year from the

date of issuance.

       25.     Canine Maggie is trained to “Passively Alert” after detecting the odor of narcotics

for which she has been trained. This “Passive Alert” consists of a physical reaction which



                                                 9



             Case 1:20-cv-00722 Document 1-1 Filed 08/10/20 Page 9 of 13
ultimately ends in her coming to a sitting and/or laying position when the odor of narcotics for

which she is trained is detected. Canine Maggie also exhibits various mental and physical

reactions which I am familiar with as noticeable changes in her behavior such as becoming

possessive of the area, a refusal to leave an area where the odor of narcotics is detected and changes

in her breathing rate and sniffing patterns.

       26.      Canine Maggie undergoes frequent training for the detection of concealed

controlled substances, which is on-going in order to ensure her proficiency. I have attended

numerous seminars / training sessions sponsored by various professional organizations such as;

the North American Police Working Dog Association (NAPWA), National Criminal Enforcement

Association (NCEA), United States Police Canine Association (USPCA) and others, which have

exposed him to basic and advanced narcotic concealment methods, narcotics detection issues,

training and animal behavior. I also frequently consults various periodicals to stay informed about

current trends utilized by narcotics traffickers to include advanced narcotic concealment methods.

       27.      I have successfully demonstrated the ability to properly deploy and maintain a

police narcotics canine and effectively locate controlled substances with the assistance of Canine

Maggie that have been concealed in a variety of locations since being placed into service. Canine

Maggie and I have assisted various local, state and federal law enforcement officers in numerous

narcotics investigations.

       28.      I then took the banded stack of $1.00’s OYENEYIN initially showed officers and

the stack of $1.00’s and $100.00’s and physically handed both amounts of money to OYENEYIN

as witnessed by Det Clapp. I explained I was seizing the bag of money since a narcotics detector

canine alerted on the bag. [OFFICERS NOTE: OYENEYIN did not make any statement or have

any reaction to the fact a narcotics detector canine alerted to the odor of narcotics on the money



                                                 10



             Case 1:20-cv-00722 Document 1-1 Filed 08/10/20 Page 10 of 13
bag. When later confronted why he had no reaction, OYENEYIN stated, “all money has drugs on

it.”

        29.      I seized the currency and placed it in a self-sealing evidence bag and provided

OYENEYIN a receipt for a bag containing an undetermined amount of USC. OYENEYIN and

his vehicle were released from the scene, thereby ending the traffic stop.

        30.      Post seizure investigation related to the information provided by OYENEYIN

regarding Dirty South Arcade in Charlotte, NC found that the address and phone number are both

attributed to another business called Dirty South Customs & Motoring, a business dealing with

automotive parts, accessories and vehicle customization. Intra-agency research indicates both the

address and phone number of this location are known to be associated and/or in contact with known

narcotics traffickers.

        31.      Additionally, post seizure investigation related to the information provided by

OYENEYIN regarding Lucky Duck Entertainment in Henderson, NC found that the address and

phone number are both attributed to another business called House of Toyz (sic), a business dealing

with automotive parts, accessories and vehicle customization. Intra-agency research indicates both

the address and phone number of this location are known to be associated and/or in contact with

known narcotics traffickers.

        32.      Intra-agency research indicates OYENEYIN has known involvements in narcotics

trafficking and money laundering and his phone number is in contact with known narcotics

traffickers.

        33.      On February 12, 2020, the U.S. currency was transported to Loomis Fargo

located at 114 Roche Drive, Durham, North Carolina, and was confirmed to be $41,538.00.

The U.S. currency, consisting almost entirely of $20.00, $50.00 and $100.00 bills, was


                                                11



              Case 1:20-cv-00722 Document 1-1 Filed 08/10/20 Page 11 of 13
deposited electronically via Loomis to the U.S. Marshal Service Seized Assets Deposit

Fund.

        34.   DEA began administrative forfeiture proceedings. Notice of the forfeiture

proceeding was published on an official government internet site (www.forfeiture.gov)

from April 13, 2020, to May 12, 2020. On May 5, 2020, DEA received a claim to the

defendant currency from Albert Siplen, who alleged the cash “was proceeds of a legal

gaming operation in Charlotte, NC operating under the name of Dirty South. Claimant had

an interest in the proceeds of this operation at the time of the seizure.” Upon receipt of this

claim, the administrative forfeiture process was terminated and the seizure was referred to

the United States Attorney’s Office for judicial forfeiture.

        35.   I have not conducted an independent investigation into gambling operations

at Dirty South or Lucky Duck, but based on my training and experience I know that “fish

table” games and other video gambling devices are illegal under N.C. Gen. Stat. §§ 14-

301 - 306.1A.

                                    CONCLUSION

        36.   Based on the foregoing, I maintain there is probable cause to believe that the

$41,538.00 in U.S. currency, was furnished or intended to be furnished in exchange for a

controlled substance, in violation of the Controlled Substances Act, 21 U.S.C. §§ 801 et

seq., or represents proceeds traceable to such an exchange, and is therefore subject to

seizure and forfeiture to the United States pursuant to 18 U.S.C. § 981(a)(1)(C) and 21

U.S.C. § 881(a)(6).



                                              12



          Case 1:20-cv-00722 Document 1-1 Filed 08/10/20 Page 12 of 13
This the   Lo^rof   August,2o2o.
                                                t(
                                            I
                                        K            ll
                                        T    Force Officer
                                        Drug Enforcement Administration




                                   t3



  Case 1:20-cv-00722 Document 1-1 Filed 08/10/20 Page 13 of 13
